Case 5:17-cv-01493-SMH-MLH Document 26 Filed 02/24/21 Page 1 of 1 PageID #: 125




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 ERWIN D. COLEMAN                                      CIVIL ACTION NO. 17-1493-P

 VERSUS                                                CHIEF JUDGE HICKS

 MEKESHA SMITH CREAL, ET AL.                           MAGISTRATE JUDGE HORNSBY

                                        JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Plaintiff and determining that the findings are correct under

 the applicable law;

        IT IS ORDERED that Plaintiff's civil rights complaint is DISMISSED WITH

 PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915(e).             The Clerk of Court is

 instructed to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler,

 Texas.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 24th day of

 February, 2021.
